Appeal by defendant from a judgment of the Su*612preme Court, Richmond County, rendered February 25,1975, convicting him of possession of untaxed cigarettes, upon his plea of guilty, and imposing sentence. By order dated December 29, 1975 this court remitted the case to the Criminal Term to hear and report on the issue of the reliability of the informant and of his information and directed that the appeal be held in abeyance in the interim (People v Holloway, 50 AD2d 905). The Criminal Term has now complied and rendered a decision in accordance therewith. Judgment affirmed. No opinion. Martuscello, Acting P. J., Latham, Margett and Shapiro, JJ., concur.